DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kneer et al (US 20180230405).
Kneer teaches cleaning formulations containing a redox agent, at least one organic solvent, a boron-containing compound and water (as per instant claim 5; see title and abstract).
Kneer teaches in paragraphs 3-9 and 28, the use of the compositions for stripping and cleaning photoresists and residues from semiconductor substrates as per instant claims 1-10.
In paragraphs 60-62, Kneer teaches the use of pH adjusting agents in amounts ranging from 0.1-3% of the composition with various other datapoints also taught.  In paragraph 62, Kneer teaches the use of specific pH adjusting agents including the use of tetramethylammonium hydroxide a compound meeting the limitations of formula (I) in instant claim 1 where R1, R2, R3, and R4 are each methyl groups having 1 carbon atom (N-containing compound described in instant claims 1, 3, 5, and 6).
Kneer teaches the inclusion of one or more organic solvents in paragraph 30.  The amounts of the organic solvent are taught to range from 60-90% of the composition (paragraph 43).  And suitable solvents include water soluble saturated aliphatic monohydric alcohols such as ethanol, propyl alcohol, and isopropyl alcohol (paragraph 36).
Kneer further discusses the inclusion of water in their compositions in paragraph 44.  And the amounts of the water are taught to range from 5% to at most about 24% of the composition (paragraph 45).
Concerning the mass ratio of instant claim 1, the amounts of N-containing compound or the organic compound, in this case Kneer’s tetramethyl ammonium hydroxide to organic solvent, fall within the applicant’s claimed range of ratios.  Noting that 3% tetramethyl ammonium hydroxide to 60% alcohol equals a 1:20 ratio.  It should be further noted that the various conditions set forth in instant claims 5 are also met by these values.
Concerning method claims 6 and 7, in paragraphs 77-81, Kneer teaches the method of using the composition and includes the spraying step of the composition onto the semiconductor substrate.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although Kneer teaches the spraying of the composition onto the substrate, Kneer fails to teach or suggest the spraying step and the mixing of the composition with a gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767